Bartch, J.:
The relator was a member of the fire department in Salt Lake City. He was removed from his position by the board of police and fire commissioners on the 11th day of August, 1894. The legal questions raised by the record in this case are precisely the same as those raised in the case-of Gilbert v. Board (decided at this term), 40 Pac. 264. The facts, are also similar to those in that case, except-the charges preferred, which in this case are that the relator is above the prescribed age as fixed by the board;, that he is troubled with rheumatism, and that the action, of his heart is weak. The same proceedings were had by the board in this case as in the one above mentioned. The two cases were tried together in the lower court, and argued together on appeal in this court. We therefore refer to the opinion in that case for our decision of all the-questions raised by the record in this; and on the authority of that case the judgment of the court herein must-be affirmed. The judgment is affirmed.
Smith and KjNG, JJ., concur.